DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Status of Claims
This action is in response to the reply filed 18 January 2022. 
Claims 1 was amended 18 January 2022. 
Claims 1-2 and 4-9 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asomani (US 7,261,691 B1) in view of Stivoric (US 2015/0282767 A1) and further in view of Davis (US 2017/0220750 A1).

CLAIM 1-
Asomani teaches the limitations of: 
A glucose concentration sensor configured to detect a host glucose concentration (In an exemplary operation, processor 30 effects periodic sampling and/or collecting of glucose levels measured by sensor 40 and compares the same with pre-stored limits to determine whether monitored levels lie within a safe range (col 5 lines 36-39)) wherein glucose concentration level in the specification (para [0039]) is a glucose level
a communication circuit configured to receive the host glucose concentration from the glucose concentration sensor (According to a first aspect of the invention, there is provided an emergency medical monitoring and transmis­sion system capable of sending a message to a personal caretaker and/or an emergency response center where the system comprises a wearable monitor/transmitter device including a glucose detector to detect a blood glucose level of a patient (col 1 lines 59-65))
and a processor configured to: receive host glucose concentration measurements from the communication circuit 
and deliver the guidance message through a user interface (The caretaker's device 14 may also transmit an acknowledgement message to the patient that "help is on the way" or may elicit a confirmation from emergency response personnel that they received the patient's emergency message (col 8 lines 36-41))

Asomani does not explicitly teach, however Stivoric teaches: 
predict, using a machine learning model, a future occurrence of a host entering a second host state from a first host state, wherein the first host state is associated with a first glucose concentration profile and the second host state is associated with a second glucose concentration profile (Stivoric teaches that machine learning techniques are used to determine multiple state parameters of an individual (i.e., first hose state and second host state) that are associated with different glucose concentrations (para [0002, 0015, 0019])
wherein the machine learning model is trained using a training dataset including behavioral and physiological data associated with the host (Stivoric teaches that the machine learning uses data in the training set that consists of sensor device data (para [0225]) and the sensor device data may include exercise and meal data (i.e., behavioral and physiological data (para [0224])) 
wherein the behavioral and physiological data includes at least one of (i) heart rate data received from a heart rate sensor (Using such a heart rate monitor, data indicative of the wearer's heart rate can be collected by armband sensor device 400. Antenna 560 and RF transceiver 565 are coupled to processing unit 490 and are provided for purposes of uploading data to central monitoring unit 30 and receiving data downloaded from central monitoring unit 30 (para [0149]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani to integrate the application of the machine learning future values of Stivoric with the motivation of creating a more accurate approach for the measurement of blood glucose levels. (see: Stivoric, paragraph 9).

Asomani in view of Stivoric does not explicitly teach, however Davis teaches: 
determine a guidance message based at least in part on the prediction of the future occurrence of the host entering the second host state, the second glucose concentration profile and the host glucose concentration measurements; (Davis teaches that a prediction of patient phases based on meal times and exercise times, and that an alert (i.e., guidance message) is sent when an insulin dose is required (para [0044 0119, 0287]))
and wherein each of the first and second glucose concentration profiles correspond to glucose levels, wherein the first host state is a pre-sleep or a pre-exercise state, (Where output is provided in a form directly to a user, the output is usually in the form of a recommendation or advice, e.g., a recommendation of an action to take before exercise, before sleeping, before driving, before or during meals, and so on. In many cases the system may calculate and display a bolus to be entered by the user in a pen or pump and thus delivered to the user. The therapy prompt may provide a decision-support recommendation based on one of the methods described above, such as that of FIGS. 6-12. For example, the recommendation or advice could be based at least in part on context, where context could be clinical context, lifestyle factors, situational context, demographic data, or the like. It is often based on a correlative parameter, as described above, which in many cases can be a parameter the CGM system can determine but which is information or data not generally accessible or  and wherein the second host state is a sleep or exercise step (Davis teaches that the patient state is determined after exercise is determined (i.e., a second post exercise state) (para [0199]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani in view of Stivoric to integrate the application of the patient state changes based on activities of Davis with the motivation of creating a more accurate blood glucose level decision support (see: Davis, paragraphs 10-11).

CLAIM 2-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 1. Regarding claim 2, Asomani further teaches: 
wherein the processor is further configured to determine that the …occurrence is atypical and wherein determining of the guidance message is based at least in part on an atypicality of the …occurrence (In an exemplary operation, processor 30 effects periodic sampling and/or collecting of glucose levels measured by sensor 40 and compares the same with pre-stored limits to determine whether monitored levels lie within a safe range. A indicated above, glucose detector 40 may comprise an off-the-shelf sensor having data ports feeding a local display. Taps can be made on these data ports to collect glucose measurement data, which is acquired by processor 30. Collected information is time/date stamped using time data produced by local clock source 28 and stored in memory 44. If processor 30 detects an out-of-limit glucose level, it activates a local alarm giving warning to the patient to implement corrective action (col 5 lines 36-48))



future occurrence (The invention utilizes machine learning techniques to indirectly predict glucose levels using a noninvasive, multi-sensor, comfortable, continuously worn body-monitor. By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements (para [0010]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani to integrate the application of the machine learning future values of Stivoric with the motivation of creating a more accurate approach for the measurement of blood glucose levels. (see: Stivoric, paragraph 9).

CLAIM 4-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 1. Regarding claim 4, Asomani further teaches:
Wherein predicting the future occurrence of the host entering the second host state from the first host state comprises identifying a likely transition to the second host state, and wherein the second host state comprises an undesirable host state and the guidance message is determined and delivered at a time such that the host can intervene to avoid the future occurrence of the host entering the second host state (Stivoric’s invention teaches that a first state parameter with sensor inputs then predicts the second state parameter (i.e., a first host state uses compiled data to predict that the parameter will change) (para [0019])) and also teaches that if the parameter is below what is expected, a message instructs feedback to get progress towards the expected target (para [0230]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani to integrate the application of the machine learning future values of Stivoric with the motivation of creating a more accurate approach for the measurement of blood glucose levels. (see: Stivoric, paragraph 9).

CLAIM 5-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 1. Regarding claim 5, Asomani further teaches:
wherein the system includes a mobile device, the mobile device including the processor (FIG. 4 is a circuit block diagram of an exemplary transceiver unit 20 located at an emergency response center or a mobile unit thereof. Transceiver unit 20 comprises a local processor 64 that conveys data over bus 66 with peripheral devices including memory 65, display 72, transceiver 68, alarm 70, I/O interface 67, facility control unit 74, and location register 69. (col lines 52-58))

CLAIM 6-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 5. Regarding claim 6, Asomani further teaches:
wherein the mobile device includes the communication circuit (FIG. 4 is a circuit block diagram of an exemplary transceiver unit 20 located at an emergency response center or a mobile unit thereof. Transceiver unit 20 comprises a local processor 64 that conveys data over bus 66 with peripheral devices including memory 65, display 72, 
and the glucose concentration sensor includes a glucose concentration sensor communication circuit configured to communicate with the communication circuit (Bus 34, which also communicates with processor 30, includes a glucose sensor 40; a panic switch 42 to enable the patient 12 to immediately call for help via an emergency message; a memory 44 that stores information and program instructions associated with processor 30; a display to pro­vide textual information, such as glucose levels, to the patient; an alarm 48 to provide a visual and/or audible alarm to the patient, and optionally, a vibratory alarm 49, which also notifies the patient of an emergency medical condition. (col 5 lines 21-29))

CLAIM 7-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 6. Regarding claim 7, Asomani further teaches:
wherein the communication circuit includes a first wireless transceiver, (Wearable transceiver device 10 preferably includes a glucose monitor, such as a GlucoWatch G2 Biographer commercially available from Cygnus, Inc. of Redwood City, Calif., a GPS (global positioning system) module to detect the location of patient 12, and a communication interface and transceiver device such as mobile telephone and inter-face. (col 4 lines 21-28)) and the glucose concentration sensor communication circuit includes a second wireless transceiver (Transceiver 62, which may also comprise a cellular telephone interface connected with a cell phone or a wireless LAN (local area network), WAN (wide area network), or MAN (metropolitan area network) wherein Figures 2-4 depict different transceivers for the mobile device of the caretaker and the glucose monitor of the patient
and wherein the communication circuit (Transceiver 62, which may also comprise a cellular telephone interface connected with a cell phone or a wireless LAN (local area network), WAN (wide area network), or MAN (metropolitan area network) interface, receives emergency messages sent by device 10 to enable storage of the same in local memory 58 via control by processor 50. In an alternative arrangement, absent an emergency condition, the wearable patient device 10 may be programmed to periodically send or transmit date- and/or time-stamped blood glucose information (col 6 lines 25-34));and the glucose concentration sensor communication circuit communicate using a wireless communication protocol (In addition, transceiver 39 may be configured to co-act with a local communication system located at the premises of the patient, such as an existing telephone, a personal computer having Internet access, or wireless access points of a wireless network (col 6 lines 4-8))


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asomani (US 7,261,691 B1) in view of Stivoric (US 2015/0282767 A1) and further in view of Davis (uS 2017/0220750 A1) and further in view of Desborough (US 2017/0203039 A1)


CLAIM 8-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 1. Regarding claim 8, Asomani does not explicitly teach, However Desborough teaches:
An insulin delivery system (At block 650, insulin may be delivered based on the next action in the selected profile. For example, control circuitry 240 of the pump assembly 15 (para [0187]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani in view of Stivoric and further in view of Davis to integrate the application of an insulin delivery system of Desborough with the motivation of making it easy for the user to use an integrated insulin pump device as insulin pumps allow for the delivery of insulin in a manner that bears greater similarity to the naturally occurring physiological processes and can be controlled to follow standard or individually modified protocols to give the patient better glycemic control. (see: Desborough, paragraph 4).

CLAIM 9-
Asomani in view of Stivoric and further in view of Davis teaches the limitations of claim 1. Regarding claim 9, Asomani does not explicitly teach, However Desborough teaches:
Wherein the future occurrence of the host entering the second host state from the fist host state is from a first disease state describing a first host disease stage to a second disease state indicating a second host disease stage (The controller may be configured to generate messages to deliver insulin over a first diurnal time period based on a baseline basal insulin rate stored in the memory. The controller may also be configured to receive blood glucose data from the glucose sensor to control generation of the messages to deliver insulin in amounts variable from the baseline basal insulin rate to control blood glucose levels for a person with diabetes (PWD). The controller may additionally be configured to modify the baseline basal insulin rate stored in the memory wherein the first and second diurnal time periods of Desborough teach the first and second disease states of the patient as their glucose level changes and can teach prediction of future blood glucose values from multiple target values (para [0092])
And wherein the processor is further configured to determine a second guidance message based at least in part on the second host disease stage (At block 750, insulin may be delivered during the related diurnal time period based on the adjusted baseline basal insulin rate. For example, the insulin pump can deliver insulin based on the adjusted baseline basal insulin rate. In some cases, such delivery can include a control device (e.g., the control circuitry 240 of FIG. 2) sending a message to the insulin pump to deliver insulin (para [00197])); wherein multiple messages are sent based upon the diurnal time period (i.e., stages of the diabetes glucose levels) and an additional message (i.e., second message) is sent based on an adjusted rate

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani in view of Stivoric and further in view of Davis to integrate the application of an insulin delivery system of Desborough with the motivation of making it easy for the user to use an integrated device that allows for multiple message settings as an insulin pump device can store (via input from a clinician or a user) a number of settings (e.g., dosage parameters or other settings) that are customized by the physician for the particular user multiple times a day (see: Desborough, paragraphs 4-5).


Response to Arguments
The arguments filed 01/18/2022 have been fully considered. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference of Davis (US 2017/0220750 A1) is used to teach these claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626